 



EXHIBIT 10.1
FURTHER AGREEMENT REGARDING PROJECT ICELAND
     THIS FURTHER AGREEMENT REGARDING PROJECT ICELAND (this “Agreement”) dated
as of October 17, 2007 by and among I-Flow Corporation, a Delaware corporation
(the “Seller”), InfuSystem, Inc., a California corporation (the “Company”),
HAPC, Inc., a Delaware corporation (the “Buyer”) and Iceland Acquisition
Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”), is entered
into with reference to the following:
     WHEREAS, the Seller, the Company, the Buyer and the Acquisition Sub entered
into that certain Stock Purchase Agreement dated as of September 29, 2006, as
amended to date (the “SPA”) and capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the SPA;
     WHEREAS, the Seller, the Company, the Buyer, the Acquisition Sub, Sean D.
McDevitt and Philip B. Harris entered into that certain Acknowledgement and
Agreement Regarding Stock Purchase Agreement and Guaranty dated as of October 8,
2007 (the “Acknowledgement”);
     WHEREAS, the Buyer intends to adjourn its previously convened Buyer
Stockholders’ Meeting until a date that is after the Termination Date, in an
effort to increase the likelihood that the Stockholder Approval will be
obtained, because HAPC and its Board believe such approval to be in the best
interests of the HAPC Shareholders;
     WHEREAS, the Seller may in its discretion purchase shares of common stock
of the Buyer from one or more third parties in privately negotiated or market
transactions (to which the Buyer would not be party) to increase the likelihood
that the Stockholder Approval will be obtained (the “Seller Purchase”); and
     WHEREAS, in connection with the SPA and the Acknowledgement, the parties
hereto wish to agree as to certain matters.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the parties hereto acknowledge and agree as follows:
     1. Termination Fee. Because the Stockholder Approval will not be obtained
on or prior to the Termination Date, and pursuant to Section 2(d) of the
Acknowledgement, the Termination Fee of $3,000,000.00 will be unconditionally
due and owing to the Seller on the Termination Date (October 22, 2007) and will
be paid to the Seller in accordance with the terms of the Acknowledgement. Such
non-refundable Termination Fee shall be paid to the Seller regardless of whether
or not the transactions contemplated by the SPA are successfully consummated.
     2. Agreement Not to Terminate SPA. The parties hereto agree not to
terminate the SPA pursuant to its terms prior to November 1, 2007.

 



--------------------------------------------------------------------------------



 



     3. Waiver re Buyer Stockholders’ Meeting. The Seller hereby waives the
Buyer’s obligations pursuant to Section 2(b) of the Acknowledgement relating to
the re-convening of the Buyer Stockholders’ Meeting on October 19, 2007.
Notwithstanding the foregoing, the Seller reserves the right, and the Buyer
re-affirms the Seller’s right, to cause the Buyer Stockholders’ Meeting to be
concluded at a later specified date on or after November 1, 2007 pursuant to
Section 1 of the Acknowledgement, should the Seller deem it desirable to do so.
     4. Buyer Proxy Supplement. The Seller shall inform the Buyer of a Seller
Purchase. The Buyer agrees to promptly prepare, file with the Securities and
Exchange Commission (the “SEC”) and deliver to its stockholders (in any event no
later than October 19, 2007) a supplement to the Proxy Statement disclosing any
Seller Purchase of more than 5% of the outstanding shares of the Buyer’s Common
Stock, and the Company Proxy Information contained in such supplement shall be
in a form acceptable to the Seller. The Seller shall have no liability or
responsibility for the contents of such supplement that are not Company Proxy
Information. The Seller represents to the Buyer, and the Seller acknowledges
that the Proxy Supplement will state, that it is the present intention of the
Seller to vote any shares of Common Stock obtained in a Seller Purchase in favor
of the acquisition proposal (as defined in the Buyer’s proxy statement).
     5. Prompt Liquidation of Trust. In the event that the Seller makes a Seller
Purchase of more than 5% of the outstanding shares of the Buyer’s Common Stock
and the SPA is terminated for any reason on or after November 1, 2007, the Buyer
shall, within 15 days after such termination, adopt a specific plan of
dissolution and liquidation for recommended approval by the Buyer’s
stockholders. The Buyer shall file a preliminary proxy statement with the SEC
setting out such plan of dissolution and liquidation within 30 days after such
termination of the SPA, and will use all reasonable and diligent efforts to
thereafter finalize such proxy statement and secure stockholder approval of such
plan as soon as practicable.
     6. Registration Statement. If deemed advisable by the Seller in connection
with a dividend to the Seller’s stockholders of the shares acquired pursuant to
any Seller Purchase, the Buyer shall prepare and file (and use commercially
reasonable efforts to maintain the effectiveness of) a registration statement
for such distribution to the Seller’s stockholders and/or the resale by such
stockholders of such shares. In addition, normal and customary piggy-back
registration rights will be included in the Promissory Note Documents.
     7. No Change in Control Agreements. The Buyer represents and warrants to
the Seller that neither the Buyer nor any subsidiary has in effect (a) any
shareholder rights plan, or (b) any agreement with any person or entity that
provides for providing of severance or other benefit based upon ownership by a
person or group of more than a specified percentage of the Buyer’s issued and
outstanding capital stock.
     8. IPO Shares. Except as specifically described in the Buyer’s Second
Supplement to its Proxy Statement, as filed with the SEC on October 16, 2007, no
shares which are not “IPO Shares” (as defined in the Buyer’s current Certificate
of Incorporation, as amended to date) have been transferred by the original
purchasers thereof. All shares of the Buyer’s common stock which are currently
available for purchase and sale in public or private transactions are IPO
Shares.

2



--------------------------------------------------------------------------------



 



     9. Miscellaneous. The General Provisions of Article XI of the SPA are
hereby incorporated and shall also apply to the Acknowledgment.
     10. No Amendments to SPA or Acknowledgement. Except as expressly set forth
herein, the provisions of the SPA and the Acknowledgement shall remain in full
force and effect in accordance with their terms.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller, the Company, the Buyer, and the Acquisition
Sub have caused this Agreement to be executed as of the date first written
above.

            I-FLOW CORPORATION
      By:   /s/ Donald M. Earhart         Name:   Donald M. Earhart       
Title:   Chairman, CEO & President        INFUSYSTEM, INC.
      By:   /s/ James J. Dal Porto         Name:   James J. Dal Porto       
Title:   CEO        HAPC, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
      ICELAND ACQUISITION SUBSIDIARY, INC.
      By:   /s/ John E. Voris         Name:   John E. Voris        Title:   CEO 
   

 